Citation Nr: 1034779	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-38 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a back disability. 



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The Veteran had active military service from April 1966 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 
By that rating action, the RO declined to reopen the Veteran's 
previously denied claim of entitlement to service connection for 
a back condition. The Veteran timely appealed the RO's December 
2002 determination to the Board.

In a November 2007 decision, the Board reopened the Veteran's 
previously denied claim for service connection for a back 
condition, and remanded the claim to the RO for additional 
development. 

In a June 2009 decision, the Board denied the Veteran's claim for 
service connection for a back disorder.  The Veteran appealed the 
Board's June 2009 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2010, the Veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary of VA, filed a Joint Motion 
for Remand (Joint Motion).  In a March 2010 Order, the Court 
granted the Joint Motion, vacated the Board's June 2009 decision, 
and remanded the matter on appeal to the Board for action 
consistent with the Joint Motion.  The claims files have been 
returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).  







FINDINGS OF FACT

1.	The Veteran's contention that he has experienced chronic back 
pain since an in-service injury is not credible. 

2.	The preponderance of the competent and probative evidence is 
against a finding that the Veteran has a back disability that was 
incurred or aggravated during military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The Veteran should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  The Federal 
Circuit further held that such a letter should be sent prior to 
the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal. Id.

With regard to the service connection issue on appeal, VA 
provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a March 2004 letter.  The letter 
informed the Veteran to let VA know of any evidence he thought 
would support his claim for service connection for a back 
disorder, that it was his responsibility to make sure that VA 
received all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was informed of the Dingess elements in a December 2007 
letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via a March 2004 letter.  Id.

Regarding VA's duty to assist the Veteran with his service 
connection claim on appeal, relevant service treatment and 
personnel records, post-service VA and private examination and 
treatment reports and statements of the Veteran have been 
associated with the claims files.  A September 2006 VA memorandum 
reflects that there were no treatment records pertaining to the 
Veteran, dating from June 1973 to December 1975, from the VA 
Medical Center (VAMC) in Washington, DC.  

In March 2009, pursuant to the Board's November 2007 remand 
directives, VA examined the Veteran to determine the etiological 
relationship, if any, between his current back disorder and his 
period of active military service.  A copy of the March 2009 VA 
examination report has been associated with the claims files. 
Accordingly, the Board finds that there is no further assistance 
that would be reasonably likely to substantiate the claim for 
service connection for a back disorder analyzed in the decision 
below.

II. Laws and Regulations 

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code
 ("38 U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as noted 
by citations to "Fed. Cir.) and the Court of Appeals for Veterans 
Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).





Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain disorders involving what are recognized as diseases of a 
chronic nature, such as arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

III.  Merits Analysis

The March 2010 Joint Motion indicates that a remand was required 
for the Board to assess the competency and credibility of the 
Veteran's lay statements regarding his contentions, specifically 
his argument that he currently has a low back disorder that is 
the result of an in-service helicopter accident and that he has 
continued to experience continuous back pain since that incident.  
As noted in the Joint Motion, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when the lay 
person is reporting a contemporaneous medical diagnosis.  ((See 
March 2010 Joint Motion, page (pg.) 3, citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 
3.159(a)(2).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  ((See March 2010 Joint Motion, pg. 3, quoting 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence)); 

Under Jandreau, above, lay evidence may be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (i.e., 
when the layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

However, after a determination of competence is made, the Board 
is further obligated to determine whether lay evidence is 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); 
see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994). In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding 
that the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Here, while the Veteran is competent to report continuous back 
pain since an in-service incident, he is not credible.  Moreover, 
assuming the Veteran was credible in his report, the 
preponderance of the competent evidence is against the claim.    
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative).

While the claim which was first denied in June 1995 and not 
appealed was reopened in November 2007 based upon the report of 
the Veteran's treating chiropractor, the reopening was premised 
upon the presumption of credibility afforded to claimants seeking 
to reopen claims.  Spalding v. Brown, 10 Vet. App. 6 (1997); 
Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of 
credibility does not apply once the claim is reopened, and the 
Board must assess the credibility of the evidence upon 
readjudication. 

The Veteran's service treatment records show that he had received 
treatment for a muscle strain of the spine after he had injured 
it while moving a helicopter in June 1968.  At that time, 
radiographs of the lumbosacral spine revealed no evidence of a 
vertebral fracture.  Mild scoliosis of the dorso-lumbar spine and 
spina bifida of S-1 were noted.  An impression of muscle strain 
was entered.  

Treatment records contemporaneous to the in-service accident do 
not contain any clinical notation of, or reference to, the 
Veteran having lost consciousness, as he has also alleged.  (See 
VA Form 9, dated and signed by the Veteran in November 1994).  
The remainder of the service treatment records are entirely 
devoid of any further subjective complaints and or clinical 
findings referable to the Veteran's back after the June 1968 in-
service accident.  





Critically as it bears upon the Veteran's report of having 
continuous back pain since the incident, the Veteran specifically 
denied then having, or ever having had, recurrent back pain on an 
April 1969 Report of Medical History.  When asked "have you ever 
had any illness or injury other than those already noted," the 
Veteran responded in the negative.  Although the record indicates 
that the Veteran did sustain a lower back muscular strain in June 
1968, the fact that he denied having had any injuries less than a 
year later certainly is suggestive that he was, as he indicated, 
not then having recurrent back pain.  

A January 1969 service separation examination report shows that 
the Veteran's spine was evaluated as "normal."  In a physical 
profile indicating his fitness for duty, the Veteran was assessed 
as "1" in all categories, indicating that he was in a high 
level of physical fitness.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); (Observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service. 

Thus, the Veteran's own statements directly belie his account of 
having had progressive and continuous back pain since the 1968 
in-service incident.  

Moreover, because the above-cited separation physical examination 
findings were generated with a view towards ascertaining the 
Veteran's state of physical fitness, and are akin to statements 
of diagnosis and treatment, they are highly probative in 
determining the Veteran's credibility as to his assertion that he 
has had continuous back pain since the 1968 accident.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

While not dispositive in and of itself as to the question of the 
Veteran's credibility, the record indicates that the Veteran did 
not complain of any back pain until 1973, several years after 
service separation in 1969.  For all these reasons, the Board 
finds that the statements alleging continuity of symptoms are not 
credible.  Therefore, the Veteran's assertion of continuity of 
symptomatology is not credible.  Maxson v. Gober, 230 F.3d 1330 
(Fed Cir. 2000).  
The Board also finds that the preponderance of the competent and 
probative evidence of record is against a finding that the 
Veteran has a back disability that was incurred or aggravated 
during military service or within the initial post-service year.  

When VA examined the Veteran in June 1974, the Veteran complained 
of persistent low back pain that was induced by laborious 
activity.  He reported that he had injured his back in 1968.  
After an essentially normal physical evaluation of the Veteran's 
spine, the examining physician concluded that there was no 
orthopedic pathology of the lumbar spine.  

In fact, the first post-service clinical evidence of any low back 
pathology was in the early to mid-1990's, almost two decades 
after the Veteran's discharge from active duty in April 1969.  
(See April 1994 VA outpatient report, reflecting that the Veteran 
gave a history of being status-post helicopter accident from 
"many years ago."  X-rays of the spine revealed degenerative disc 
disease at L3-4 with spurs and narrow disc space.  There was a 
questionable old L3-4 facet fracture on oblique views.  An 
assessment of degenerative disc disease with evidence of a 
herniated nucleus pulposus was entered ).  

Since 1994, VA and private treatment records show that the 
Veteran continued to receive treatment for recurrent low back 
pain that reportedly had its onset after he helped move a 
helicopter during military service.

When evaluated by VA in February 1995, the examining physician 
reviewed the service treatment records relative to the lumbar 
spine and reported the relevant findings, which are also 
consistent with that previously reported. However, the examiner 
also observed that the Veteran "was treated for chronic severe 
muscle spasms which recurred throughout his military career," 
and "following discharge from the military, he worked as an 
electrician which required the use of both hands, and also 
required a great deal of bending and twisting and turning."

The February 1995 VA examiner's observation that the Veteran 
"was treated for chronic severe muscle spasms which recurred" 
while he was in military service is clearly inaccurate as is 
noted above.  However, the fact that the Veteran was employed as 
an electrician, as he reported is significant as it suggests the 
Veteran had a physical capacity and occupation which did require 
"a great deal of bending and twisting and turning." See, e.g., 
April 1994 VA medical record progress note, indicating the 
Veteran then "work[ed] as an electrician, frequently lifting 
heavy objects [leading to] pain."  

A June 1999 Social Security Award (SSA) award reflects that as of 
July 1, 1998, the Veteran became disabled within that agency's 
applicable law and regulations due to primary and secondary 
diagnoses of degenerative disc disease and bilateral carpal 
tunnel syndrome, respectively.  In making its determination, SSA 
noted that the Veteran had a "long history of back impairment, 
beginning with an injury sustained while he was in military 
service in the 1960's."  SSA also noted that a 1997 magnetic 
resonance imaging scan of the lumbar spine showed a disc 
herniation with mild impingement on the right L4 nerve root and 
mild formainal narrowing at L4-5. A July 1998 MRI was reported to 
have showed similar findings, including mild canal stenosis.  

However, on his application for SSA benefits, the Veteran 
indicated that he had been "hurt" several times during the course 
of his employment.  As noted, the Veteran had worked in areas of 
electrical maintenance, and also and as a truck driver.

A November 2003 opinion, prepared and submitted by Cory R. Noll, 
M.S., D.C. contains a diagnosis of degenerative disc disease of 
the lumbar spine, which was confirmed by plain film radiographs 
in September 2003, and also states that based on the Veteran's 
history and current and previous diagnostic imaging, it was 
"possible" that the injury sustained in 1968 was a contributing 
factor to the Veteran's current condition.  (See, November 2003 
opinion, prepared by C. N., M. S., D. C.). In a November 2004 
opinion, Dr. Noll advised the Veteran that "[t]he best that I can 
say is that it is reasonable that a trauma like that could lead 
to your current condition, which is speculation based on research 
of low back and disc injuries."

The Board finds Dr. Noll's November 2003 and November 2004 
opinions to be speculative, which is not a basis for a grant of 
service connection.  Service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30 (1993).

When evaluated by VA in June 2005, the VA examiner indicated that 
he had reviewed the Veteran's claims file, to specifically 
include service treatment records and post- service medical 
reports, the findings of which are consistent with those 
previously reported. After a physical evaluation of the Veteran's 
spine, the Veteran was diagnosed with degenerative disc and joint 
disease of the lumbosacral spine status post laminectomy with 
residuals.

After specifically noting that the Veteran had only one incident 
of low back stain in service with no mention of any further 
problems either on his separation physical or immediately 
following his discharge from service, the VA examiner provided 
the following opinion:  "In the absence of documentation of 
continuity and of continuing problems, it is not possible to 
connect his present problem with that in 1968 without resort to 
unfounded speculation."

In March 2009, and pursuant to the Board's November 2007 remand 
directives, VA again examined the Veteran to determine the 
etiological relationship, if any, between his current low back 
condition and his period of active military service, specifically 
the 1968 helicopter incident.  The VA examiner specifically 
indicated that prior to the examination, he had reviewed the 
Veteran's service treatment records, November 2003 and November 
2004 opinions of C.N., M.S., D.C., SSA records, and June 2005 VA 
opinion.  The VA examiner also noted that the Veteran had retired 
from his job as an electrician after sustaining an electric 
accident.  Per the Veteran's report, he stated that he had 
injured his back while helping move a helicopter during military 
service in 1968.

After a physical evaluation of the Veteran's spine in March 2009, 
to include x-rays of the cervical and lumbar spine, the VA 
examiner concluded that the Veteran had sustained what was 
diagnosed as muscle strain in 1968 with no reported back symptoms 
until the early 1990's - the Board notes that the examiner 
included the entire vertebral column in his analysis. Thus, it 
was his opinion that "The data is insufficient to conclude that 
what may have been a back injury sustained during military 
service is the cause or aggravation of his present back condition 
(cervical through lumbar)."

Apart from the fact that the Veteran is not credible in his 
report of continuous back pain during and since active military 
service to at some point in 1974, any competent medical evidence 
of record suggesting that the Veteran has a back disorder linked 
to active service is based on speculation.  See 38 C.F.R. § 
3.303(d); Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). 

In support of his claim, the Veteran submitted November 2003 and 
November 2004 opinions from his private chiropractor Dr. Noll, 
which, as noted above, are speculative at best and of little 
evidentiary value in that it expressed the relationship of the 
Veteran's current back condition to the 1968 helicopter accident 
as possible, rather than probable.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996). For this reason, and for 
those stated below, the Board finds that the March 2009 VA 
examiner's opinion which tends to rule out a causal nexus to 
service is the more persuasive.

When evaluating competing medical opinions it is the province of 
the Board to weigh the evidence and decide where to give credit 
and where to withhold the same, and in so doing, to also accept 
certain medical opinions over others.  See Evans v. West, 12 Vet. 
App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data. See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the Veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

The March 2009 VA examination report reflects the most thorough 
and factually supported opinion of record, given that it directly 
considered the Veteran's service treatment records, Social 
Security Administration records, November 2003 and November 2004 
opinions of Dr. Noll, and the June 2005 VA opinion. Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 
332, 339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder).

For these reasons, the claim for service connection for a back 
disorder, is being denied.  Since the preponderance of the 
evidence is unfavorable, the benefit-of- the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a back disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


